Title: [Saturday September 7. 1776.]
From: Adams, John
To: 


      Saturday September 7. 1776.
       A Letter of the 5th. from Charles Preston, Major of the 26th. Regiment a Prisoner, was read and referred to the Board of War.
      Resolved, that a Copy of the Resolutions passed by Congress, on the Message brought by General Sullivan, and the names of the Committee appointed, be sent to General Washington.
      Congress resumed the Consideration of the Report of the Board of War whereupon
      Resolved, that all Letters to and from the Board of War and ordinance or the Secretary of the same, be free of all Expence in the Post office of the United States. &c.
     